Opinions of the United
2008 Decisions                                                                                                             States Court of Appeals
                                                                                                                              for the Third Circuit


7-11-2008

Darren Keys v. US Dept of Justice
Precedential or Non-Precedential: Non-Precedential

Docket No. 08-1883




Follow this and additional works at: http://digitalcommons.law.villanova.edu/thirdcircuit_2008

Recommended Citation
"Darren Keys v. US Dept of Justice" (2008). 2008 Decisions. Paper 849.
http://digitalcommons.law.villanova.edu/thirdcircuit_2008/849


This decision is brought to you for free and open access by the Opinions of the United States Court of Appeals for the Third Circuit at Villanova
University School of Law Digital Repository. It has been accepted for inclusion in 2008 Decisions by an authorized administrator of Villanova
University School of Law Digital Repository. For more information, please contact Benjamin.Carlson@law.villanova.edu.
BLD-215                                                       NOT PRECEDENTIAL

                       UNITED STATES COURT OF APPEALS
                            FOR THE THIRD CIRCUIT
                                 ___________

                                     No. 08-1883
                                     ___________

                                   DARREN KEYS,
                                                         Appellant

                                           v.

                  UNITED STATES DEPARTMENT OF JUSTICE;
                      RON SENIFF; PATRICK L. MEEHAN
                    ____________________________________

                    On Appeal from the United States District Court
                       for the Eastern District of Pennsylvania
                              (D.C. Civil No. 07-cv-04050)
                     District Judge: Honorable Timothy J. Savage
                     ____________________________________

           Submitted for Possible Dismissal Under 28 U.S.C. § 1915(e)(2)(B)
           or Summary Action Under Third Circuit LAR 27.4 and I.O.P. 10.6
                                     June 5, 2008

             Before:    MCKEE, RENDELL AND SMITH, Circuit Judges

                            (Opinion filed: July 11, 2008 )
                                     _________

                                       OPINION
                                      _________

PER CURIAM

      Appellant, Darren Keys, proceeding pro se, appeals from the District Court’s

dismissal of his complaint pursuant to 28 U.S.C. § 1915(e)(2)(B). We exercise
jurisdiction pursuant to 28 U.S.C. § 1291, and review the grant of a motion to dismiss de

novo, accepting all well-pleaded allegations as true and drawing all reasonable inferences

in favor of the plaintiff. In re Adams Golf, Inc. Sec. Litig., 381 F.3d 267, 273 (3d Cir.

2004).

         In September 2007, Keys filed a lawsuit against the United States Department of

Justice (“DOJ”), Ron Seniff, a correctional officer at Allenwood Prison Camp, where

Keys was residing, and Patrick Meehan, the United States Attorney for the Eastern

District of Pennsylvania, alleging that Defendants prevented him from pursuing a

personal injury claim arising from an accident that occurred while Keys was a passenger

in a car driven by Seniff. Keys contends that Defendants failed to adjudicate his “Tort

Claim” for injuries resulting from the accident against the driver of the vehicle that hit the

car and that this failure denied him “due process of law, access to the courts” and

constituted violations of various felony criminal statutes.

         The District Court granted Defendants’ unopposed motion to dismiss on March 13,

2008, because the complaint sought monetary relief against a defendant who is immune

from suit and because it was barred by the statute of limitations. Keys filed an appeal

without explaining why he did not oppose the motion and without asking for

reconsideration. In response, the District Court issued a Memorandum Opinion on April

24, 2008, explaining the rationale for dismissing the action.

         For substantially the reasons explained by the District Court, Keys’ complaint was

properly dismissed. As the District Court explained, Keys cannot maintain a Bivens
action against the United States Department of Justice, a federal agency. See FDIC v.

Meyer, 510 U.S. 471, 485-86 (1994).1

       Additionally, Keys’ constitutional claims under Bivens against any individuals are

barred because they are subject to Pennsylvania’s two-year statute of limitations for

personal injury actions. See Wilson v. Garcia, 471 U.S. 261, 279 (1985) (applying state

statute of limitations in § 1983 action); Napier v. Thirty or More Unidentified Fed.

Agents, Employees or Officers, 855 F.2d 1080, 1088 n.3 (3d Cir. 1988); 42 Pa. Cons.

Stat. Ann. § 5524 (personal injuries in Pennsylvania are subject to a two-year statute of

limitations). The automobile accident took place in August 1999, and Keys

acknowledges that he knew or had reason to know of his injuries by at least September

23, 1999. (See Compl. ¶ 18.) The alleged failure of Defendant to prosecute his personal

injury claim was known to him no later than April or May 2000, (see Compl. ¶ 19), over

seven years before this action was filed.2 See Genty v. Resolution Trust Corp., 937 F.2d
899, 919 (3d Cir. 1991) (statute of limitations begins to run when plaintiff knew or had

reason to know of the injuries for which he sought relief). Therefore, the District Court


       1
        In Bivens v. Six Unknown Fed. Narcotics Agents, 403 U.S. 388, 397 (1971), the
Supreme Court implied a cause of action for damages against federal agents who
allegedly violated the Constitution.
       2
         Keys filed a “Tort Claim” for damages with the Bureau of Prisons. He received a
letter dated September 23, 1999, acknowledging receipt of the claim and stating that the
claim would be reviewed and adjudicated within six months from the September date.
Six months later, on March 16, 2000, Keys inquired of the status of the claim but his
inquiry was never answered. Thus, by March of 2000, or at least a few weeks later, Keys
knew or should have known of his alleged injury, that Defendants had failed to adjudicate
his claim.
properly dismissed the complaint without granting leave to amend. See 28 U.S.C. §

1915(e)(2)(B); Grayson v. Mayview State Hosp., 293 F.3d 103, 108 (3d Cir. 2002) (the

district court need not allow amendment of an in forma pauperis complaint where

“amendment would be inequitable or futile”).

       In addition, we agree that allowing Keys leave to amend to add the United States

as a defendant under the Federal Tort Claims Act (“FTCA”) would have been futile

because the statute of limitations has expired.3 Under the FTCA, a claim against the

United States is barred unless it is presented to the appropriate federal agency within two

years of the events giving rise to the claims or “unless action is begun within six months

after the . . . notice of final denial of the claim by the agency to which it was presented.”

28 U.S.C. § 2401(b). Keys did not file his complaint until six years after the limitations

had passed, nor does he present any justification for the equitable tolling of his claim.4

Therefore the District Court did not err in finding that granting leave to amend would

have been futile. See Grayson, 293 F.3d at 108.

       Because no action may lie against the DOJ and the claims against the remaining

Defendants are barred by the statute of limitations, the District Court properly dismissed

the complaint. We will therefore dismiss the appeal under 28 U.S.C. § 1915(e)(2)(B).


       3
       Review of the denial of leave to amend is for abuse of discretion. Hill v. City of
Scranton, 411 F.3d 118, 134 (3d Cir. 2005).
       4
        Keys asserts that he never received an answer after filing a tort claim with the
Bureau of Prisons; however, the agency’s lack of response does not excuse his failure to
file within the limitations period. A plaintiff asserting a claim pursuant to the FTCA must
present his claim to the relevant government agency and await either a final
administrative disposition or the passage of six months without such a disposition. 28
U.S.C. § 2675(a).